Citation Nr: 1429871	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for degenerative arthritis, including as secondary to a back disability.

3.  Entitlement to service connection for a bilateral leg disability, including as secondary to a back disability.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to special monthly compensation based on the need for aid and attendance of another or at the housebound rate.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant served from July 11, 1976, to August 3, 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a November 2009 decision of the Hartford RO in Newington, Connecticut.  

The record in this case consists of the physical claims file and electronic records within Virtual VA.  
 
The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2014.  A transcript of the hearing is of record.  



REMAND

A March 2002 VA treatment record indicates that the appellant is in receipt of Social Security Administration (SSA) benefits.  Given the appellant's age, this would be disability-based benefits.  Since records in the possession of the SSA could be supportive of the appellant's claims, further development to obtain those records is in order.

In addition, development to obtain all available service personnel records for the appellant should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all available service personnel records for the appellant.

2.  Undertake appropriate development to obtain a copy of the SSA decision awarding the appellant disability benefits and of the records upon which the award was based.

3.  Undertake appropriate development to obtain any other outstanding records pertinent to the appellant's claims.

4.  The RO or AMC should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



